Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nau, Jr. (U.S. Patent Application Publication 2010/0179539).

Regarding claim 1, Nau, Jr. disclose an ablation system comprising:
an ablation catheter comprising:
a shaft (“shaft” 12, see [0020] and figure 1 for example) including:
a proximal end (“proximal end” 16, see [0020] and figure 1 for example),
a distal portion (extending from the middle of the shaft 14 to the distal end where “jaw members” 110 and 120 are disposed, see [0020] and figure 1 for example), and
a distal end (the distal end is where “jaw members” 110 and 120 are disposed, see [0020] and figure 1 for example);
an ablation element (“one or both of the seal plates” 118 and/or 128, see [0018] and figures 3A and 3B for example) configured to deliver energy to tissue; and
a force maintenance assembly comprising a force maintenance element configured to control and/or assess contact force between the ablation element and cardiac tissue, wherein the force maintenance element comprises a piston (“plunger” 202 , see [0027] ] and figures 3A and 3B for example), the piston extending from the shaft distal end; and 
a console configured to operably attach to the ablation catheter and comprising:
an energy delivery assembly (comprising “source of electrosurgical energy, e.g., generator” 200, see [0024] for example) configured to provide energy to the ablation element.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 84-99, and 101-102 are rejected under 35 U.S.C. 103 as being unpatentable over Barley et al. (U.S. Patent Application Publication 2012/0165669) in view of Willis (U.S. Patent Application Publication 2007/0049821).

Regarding claim 1, Barley et al. disclose an ablation system comprising:
an ablation catheter comprising:
a shaft (the shaft of “elongated body” 3, see [0043] and figures 1-11 for example) including a proximal end (the proximal end of the elongate body 3 located adjacent “controller unit” 111, see figure 11), a distal portion (comprising the distal half of running from the distal end 1 to the middle of 
an ablation element (wherein “ablation element” is merely interpreted as an element or electrode since there is no positive recitation of type of ablation energy like in claims 96 and 97 and claim 1 only recites “configured to deliver energy to tissue,” so “tip electrode” 14 serves as the “ablation element” or element since it delivers at the very lease mechanical energy in the form of force times distance (i.e., contact energy), see “ablation electrode” 20 in [0048] and figures 1-2 for example) configured to deliver energy to tissue; and
a force maintenance assembly comprising:
a force maintenance element (comprising a piston or piston like element “transmission element” 5, see [0048] and figures 1-11) configured to control and/or assess contact force between the ablation element and tissue, wherein the force maintenance element comprises a piston (comprising a piston or piston like element “transmission element” 5, see [0048] and figures 1-11), the piston extending from the shaft distal end; and
a console (“controller unit” 111, see [0067] and figure 11) configured to operably attach to the ablation catheter.
However, Barley et al.
Like Barley et al., Willis discloses an RF ablation catheter that also incorporates an ultrasound transducer and teaches explicitly providing the system and device with a RF generator 112 that is connected to the distal most electrode 134 in order to provide a known workable manner of providing the distal electrode tip with ablative energy, see [0039], [0042] and figure 1 for example.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Barley et al., as taught by Willis, to provide the console (of Barley et al.) with a RF generator that is connected to the distal most electrode in order to provide a known workable manner of providing the distal electrode tip with ablative energy.

Regarding claim 84, Barley et al. disclose the claimed invention, see [0050] and figures 5-7 for example.

Regarding claim 85, Barley et al. disclose the claimed invention, a hydraulic fluid (“fluid,” [0044] and figures 1, and 5-7 for example), wherein the console is configured to deliver the hydraulic fluid into the piston (see [0020]-[0028], [0044]-[0045], [0066]-[0069] wherein it is disclosed there is a programmed controller are performs all of the operational functions which includes the flow of fluid into or towards the piston). 

Regarding claims 86-87, Barley et al. disclose the claimed invention, see [0044] and figure 1. 

Regarding claims 88-90, Barley et al. disclose the claimed invention, wherein the force maintenance module comprises (“compressive collar” 50, “spring element” 60, or “compressive elements” 70 and the ultrasound transducers shown in the various embodiments shown in figures 5-7 — along with any backend elements/portions in 111). 

Regarding claim 91, Barley et al. disclose the claimed invention, recall the rejection to claim 85 wherein the programmed control also controlled the fluid flow (eventually flowing) into the piston. 

Regarding claim 92, Barley et al. disclose the claimed invention, wherein the recitation of the electrode being a mapping electrode as opposed to just an electrode is a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation. A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re 

Regarding claims 93-94, Barley et al. disclose the claimed invention wherein the electrode 20 is described as a “thin conducting layer supported by the transmission element” 5, see [0047] and figures 1 and 2. Now given that figure 5 clearly shows the Barley et al. disclose an articulating tip electrode in [0059]-[0060] and figure 8. 

Regarding claim 95, Barley et al. further disclose the ablation catheter comprises a contact sensor (comprising “ultrasound transducer,” see [0050]-[0051]) configured to produce a signal representative of the amount of contact between the ablation element and tissue. 

Regarding claims 96-97, Barley et al. disclose the claimed invention wherein the recitations of claims 96 and 97 are recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation. A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re 
Additionally, if and when Applicant were to remedy this issue, de la Rama et al. further disclose the use of both RF electrical energy and ultrasound, see abstract, [0042], and [0062]-[0064] for example.
Regarding claim 98, Barley et al. disclose the claimed invention wherein the recitation of claim 98 is a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation. A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987). It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, 

Regarding claims 101-102, Barley et al. further disclose the force maintenance | assembly further comprises at least one displacement sensor (comprising “ultrasound transducer,” see [0050]-[0051]) configured to produce a signal correlating to a travel distance of the force maintenance assembly. Additionally, the system along with the sensor (comprising “ultrasound transducer,” see [0050]-[0051]), is capable of determining when the travel distance is equal to a maximum compression distance based on the sensor signal.
Claim 100 is rejected under 35 U.S.C. 102((a)(1)) as anticipated by Nau, Jr. (U.S. Patent Application Publication 2010/0179539) or, in the alternative, under 35 U.S.C. 103 as obvious over Nau, Jr. (U.S. Patent Application Publication 2010/0179539) in view of Cahill et al. (U.S. Patent Application Publication 2014/0236208).

Regarding claim 100, Nau, Jr. further clearly disclose a locking element (see element Z in the reproduced figure 1 of Nau, Jr. below) configured to lock the force maintenance assembly to prevent linear and/or angular movement of the ablation element with respect to the shaft. Nau, Jr. discloses “movable handle 40 of handle assembly 30 is ultimately connected to drive assembly 130, which together mechanically cooperate to impart movement of hydraulic mechanism 200. Movement of hydraulic mechanism 200 causes jaw members 110 and 120 to move from an open position, wherein the jaw members 110 and 120 are disposed in spaced relation relative to one another, to a clamping or closed position, wherein the jaw members 110 and 120 cooperate to grasp tissue therebetween,” see [0022] and figure 1.
But, Nau, Jr. fails to explicitly recite that element Z is a safety or locking mechanism that unless element Z is actuated the movable handle 40 cannot be actuated, and therefore in turn the ablation element cannot translate or rotate with respect to the shaft.
However, it is extremely well known in the medical device with actuating handle arts to provide an element like element Z with locking and safety functions in order to provide safer operation.
As an example, Cahill et al. is a medical device like Nau, Jr. having handle like Nau, Jr.’s with one stationary handle, one movable handle and an element similar to element Z of Nau, Jr. and teach providing the handle having a stationary handle member and a movable handle member (“trigger” 1541, see [0342], [0344] and figure 1) with a “safety” 1591 (much like Nau, Jr.’s element Z) so that the handle/trigger may be selectively actuated in order to provide safety from accidental actuation, see [0344]-[0345].
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Nau, Jr., as taught by Cahill et al., to provide the function of locking the handle/trigger actuation in order to provide additional safety.


Response to Arguments

Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive.
Firstly, on page 5 of 7, 5th paragraph, Applicant asserts “Nau does not appear to teach a force maintenance assembly comprising a force maintenance element configured to control and/or assess contact force between the ablation element and cardiac tissue, as recited in claim 1 of the present application.”  Applicant emphasizes the word “assess.”  However, claim language recites “a force maintenance element configured to control and/or assess contact force between the ablation element and cardiac tissue,” and the examiner would like to emphasize “to control and/or assess” which clearly means met by: 1) control, 2) assess, or 3) both control and assess of the contact force.  This is clearly supported by Applicant’s specification [0461] where it is disclosed:
The term "and/or" where used herein is to be taken as specific disclosure of each of the two specified features or components with or without the other. For example "A and/or B" is to be taken as specific disclosure of each of (i) A, (ii) B, and (iii) A and B, just as if each is set out individually herein.

Accordingly, Applicant’s argument is unpersuasive since Nau, Jr. clearly “control” the force between the device and tissue since the piston/plunger controls at the very least, the force of the knife 212 on the tissue. 
	Secondly, on page 6 of 7, 4th paragraph, Applicant asserts: 

The subject matter of claim 84, now added to claim 1, more explicitly characterizes the piston of claim 1, “wherein at least a portion of the piston translates linearly within the shaft distal portion.” Since element 5 (“transmission element”) of Barley is not a “piston,” element 5 of Barley does not appear to teach the subject matter of former claim 84: “at least a portion of the piston translates linearly within the shaft distal portion.”

Applicant clearly appears to be trying to narrowly interpret the word “within.” Furthermore, Applicant appears to be attempting the narrow the meaning of a word (i.e., “within”) that has been given special meaning by the disclosure.  This apparent interpretation narrowing is 1) after 

It will be further understood that when a first element is referred to as being "in", "on", and/or "within" a second element, the first element can be positioned: within an internal space of the second element, within a portion of the second element (e.g. within a wall of the second element); positioned on an external and/or internal surface of the second element; and combinations of one or more of these.

This means – a first element “within” a second element – wherein the first element is the piston (which “translates within”) and the second element is the shaft distal portion, is met by the piston linearly translates at least on (and along) external surface of shaft distal portion.  Barley et al. clearly disclose this feature, see the citations above.  Accordingly, Applicant’s arguments are not persuasive and in contradiction to the specification.
	Lastly, on page 7 of 7, the 2nd and 3rd full paragraphs, Applicant traverses the 103 rejection of claim 100 based on the combination of Nau, Jr. and Cahill prior arts. Applicant appears to assert the combination does not make obvious the recited “locking element to lock the force maintenance assembly to prevent linear and/or angular moves of the ablation element with respect to the shaft.”  Again, Applicant should be made aware of the use of the term “and/or” and the special meaning that has been given explicitly in Applicant’s specification paragraph [0461]. So the claimed invention is made obvious since the combination makes obvious – inter alia - locking element to lock the force maintenance assembly to prevent linear.  It should be noted, Applicant’s traversal completely ignores element 1591 of Cahill and its taught function, and the 


Accordingly, this action is made FINAL.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792